Title: To John Adams from Nathaniel Whitaker, 18 November 1799
From: Whitaker, Nathaniel
To: Adams, John



Hond: Sir
Bath District of Main Novr 18th 1799

a destrest person takes this opportunity to write to You, pleading an excuse, for so doing. I have serv’d the United State to the best of my abilityes in procureing the Condemnation of the Ship Niac which has ben imploy’d in the Slave traid & by which a considerable sum accrues to the United States and not being intitled by existing Laws to any compensation for my exurtions I have by advice of several respectable Gentlemen deturmind to present a memorial to Congress praying that som part of the proceeds of arising from the sail of said Ship may be granted me. This Hond. Sir is to beg Your intrest with the hous in my behalf. I must think my request to be reasonable and make no doubt, that upon consideration of the subject You will feel the Justice of granting it & will lind me your exurtions in the affair. If Sir You shall see fit to grant this request You will do an essential service to a friend of humanity & of the Laws of the United States.
I am with the highest respect / Your obediant Servant—

Nathaniel Whitaker
NB I set out from Bath with an intent to see You before You left Quincy & on my arival at Portsmouth I see in the paper that You had left home for the seat of Goverment a few days before & I immeadiately returnd to bath. I should have wish’d to relate to You my proceading but my being poor it was out of my power to procead to the seat of Goverment for want of money for my expences

